DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on November 8, 2021 were received and fully considered. Claim 14 was amended. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 112A
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 14, and all dependent claims thereof, recites “a mouthpiece physically connected to the watch display, the mouthpiece having an opening that enables a user to exhale a breath sample into the breath analysis device; and a nanoparticle sensor configured to measure a ketone level in the breath sample,” which lacks sufficient written description. While the specification and drawings generally discloses a mouthpiece connected to a smartwatch (220 in Fig. 9) and sensor 230 arranged seemingly downstream of the mouthpiece 220, there does not appear to be sufficient disclosure that details how this arrangement functions to measure a ketone level. Moreover, the only mention of mouthpiece 220 appears to be in [0055] of applicant’s published specification:
[0055] “...In this embodiment of FIG. 9, the strap 200 is modified to include at least one chemical sensor 230 and a breath sample collection device 220.  (As shown in the figure, the breath sample collection device may be as simple as a mouthpiece, but this is not intended to be limiting.) It further comprises a display 210 that is used to communicate the timing or result of the measurement to the user...”


    PNG
    media_image1.png
    643
    562
    media_image1.png
    Greyscale


However, Fig.9 and [0055] do not detail the specific structural arrangement of how mouthpiece 220 is physically to watch display 210 so as to ultimately measure ketone levels. For instance, Figure 9 does now show any flow channels that guide the exhaled breath from the mouthpiece 220 to presumably sensor 230. Also, there do not appear to be any exhaust paths for the exhaled breath to travel out of the device.
For these reasons, claims 14-19 are rejected under 35 USC 112A (lack of written description).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 14, and all dependent claims thereof, recites “a mouthpiece physically connected to the watch display,” which in combination with the rest of the claimed invention is allowable over the prior art. The closest teachings to the currently claimed invention were the references cited in the previous office action. While the prior art of record set forth that a mouthpiece wireless connected to various types of mobile devices, none of the previously applied references teach and/or suggest a mouthpiece physically connected to the watch display in the manner recited in the instant claims.
For these reasons, claims 14-19 are allowable over the prior art.
Claims 14-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112A, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791